Case 1:12-cv-10576-DJC Document 384-10 Filed 07/06/21 Page 1 of 7




            EXHIBIT 10
        Case 1:12-cv-10576-DJC Document 384-10 Filed 07/06/21 Page 2 of 7




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                                     §
WORLDS, INC.,                                        §
                        Plaintiff,                   §
                                                     §
v.                                                   §
                                                     § Civil Action No. 1:12-CV-10576-DJC
ACTIVISION BLIZZARD, INC., BLIZZARD                  §
ENTERTAINMENT, INC., and ACTIVISION                  § JURY TRIAL DEMANDED
PUBLISHING, INC.,                                    §
                                                     §
                                                     §
                                                     §
                       Defendants.                   §
                                                     §


                            PLAINTIFF’S INITIAL DISCLOSURES

        Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Worlds, Inc.

(“Worlds”) hereby makes the initial disclosures set forth below. These disclosures are based on

information reasonably and currently available to Worlds. Worlds reserves the right to amend

these disclosures and to object to the admissibility of any information disclosed.


I.      Correct Names of the Parties to the Action


        Plaintiff believes that the names of the parties as cited in the caption are correct.


II.     Disclosures Pursuant To Rule 26(a)(1)(A)

        Pursuant to Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and to the extent

known by Worlds, the following individuals may have discoverable information that Worlds

may use to support its claims or defenses. The following disclosure does not include expert

witnesses, who will be identified at a later date in accordance with the Federal Rules of Civil

Procedure. In providing this information, Worlds is not waiving any applicable privilege or
work product protection, and no current employee or consultant of Worlds may be contacted

without the prior consent of Worlds’ counsel. Worlds expressly reserves the right to identify and

2344056v2/013049
        Case 1:12-cv-10576-DJC Document 384-10 Filed 07/06/21 Page 3 of 7




to call as witnesses additional persons if, during the course of discovery and investigation

relating to this case, Worlds learns that such additional persons have relevant knowledge. The

inclusion of the individuals in the list below should not be construed in any way as waiving any

attorney-client privilege or work product immunity with respect to information that such

individuals may possess. By including an individual on this list, furthermore, Worlds does not

waive, and expressly preserves, its rights to object to any deposition or trial testimony of such

individual.

         On information and belief, the following individuals may possess information that

Worlds may use to support its claims:


        Name                 Contact Information                                Topics
Adler, B. Thomas     500 King Drive, #1119                Named co-inventor on the patents-in-suit. Has
                     Daly City, CA 94015 (last known)     knowledge of topics relevant to the patents-in-
                     Telephone: (540) 425-0009            suit, including conception and reduction to
                                                          practice, best mode, enablement, inventorship,
                                                          prior art, and prosecution.
Albert, Philip H.    Kilpatrick Townsend & Stockton LLP   Partner, Kilpatrick Townsend & Stockton LLP.
                     8th Floor, Two Embarcadero Center    Has knowledge of topics relevant to some or all
                     San Francisco, CA 94111              of the patents-in-suit, including prior art and
                     Telephone: (415) 273-4830            prosecution.
Ardron, S. (Mitra)   Telephone: (510) 984-2639            Named co-inventor on the patents-in-suit. Has
                                                          knowledge of topics relevant to the patents-in-
                                                          suit, including conception and reduction to
                                                          practice, best mode, enablement, inventorship,
                                                          prior art, and prosecution.
Britvitch, Ron       c/o Susman Godfrey LLP               Developer, Worlds Online. Has knowledge
                     1000 Louisiana, Suite 5100           concerning the prosecution of the patents-in-suit,
                     Houston, TX 77002-5096               the technologies disclosed in the patents-in-suit,
                     Telephone: (713) 651-9366            and the development, testing, and marketing of
                                                          Worlds’ products.
Challinger, Judith   Computer Science Department          Named co-inventor on the patents-in-suit. Has
                     California State University, Chico   knowledge of topics relevant to the patents-in-
                     Chico, California 95929-0410         suit, including conception and reduction to
                     Telephone: (530) 898-6357            practice, best mode, enablement, inventorship,
                                                          prior art, and prosecution.
Cohen, Neil G.       MeadWestvaco Corp.                   Former Assistant General Counsel, General
                     501 South 5th Street                 Patent Corp. Has knowledge of topics relevant
                     Richmond, VA 23219-0501              to some or all of the patents-in-suit, including
                     Telephone: (804) 444-3983            prior art and prosecution.
Kidrin, Thom         c/o Susman Godfrey LLP               Chief Executive Officer of Worlds.           Has
                     1000 Louisiana, Suite 5100           knowledge of corporate matters relating to
                     Houston, TX 77002-5096               Worlds, license agreements and attempts to
                     Telephone: (713) 651-9366            license the patents, as well as the interactions
                                                          with Worlds and the defendants. Also has
                                                          knowledge of topics relevant to the patents-in-
                                                          suit, including prosecution.
                                                     2
2344056v2/013049
        Case 1:12-cv-10576-DJC Document 384-10 Filed 07/06/21 Page 4 of 7



Kotick, Robert           Activision Blizzard, Inc.          Chief Executive Officer, Activision Blizzard,
                         3100 Ocean Park Boulevard          Inc. Has knowledge of Worlds’ patents, of
                         Santa Monica, CA 90405             Activision Blizzard’s interactions with Worlds
                         Telephone: (310) 255-2000          personnel regarding the patents-in-suit, and of
                                                            Activision Blizzard’s infringing products.
Leahy, David             111 Ramona Road                    Named co-inventor on the patents-in-suit. Has
                         Portola Valley, CA 94028           knowledge of topics relevant to the patents-in-
                         Telephone: (650) 723-4393          suit, including conception and reduction to
                                                            practice, best mode, enablement, inventorship,
                                                            prior art, and prosecution.
Lerner, Paul             c/o Susman Godfrey LLP             Senior Legal Counsel, WiLAN. Has knowledge
                         1000 Louisiana, Suite 5100         of topics relevant to some or all of the patents-
                         Houston, TX 77002-5096             in-suit, including prior art and prosecution.
                         Telephone: (713) 651-9366
Poltorak, Alexander      70 Monte Bello Rd.                 Chief Executive Officer, General Patent Corp.
                         Suffern, NY 10901                  Has knowledge of topics relevant to some or all
                         Telephone: (914) 584-6900          of the patents-in-suit, including prior art and
                                                            prosecution.
Weiser, Anatoly S.       Acuity Law Group                   Partner, Acuity Law Group. Has knowledge of
                         3523 Del Mar Heights Road, # 295   topics relevant to some or all of the patents-in-
                         San Diego, CA 92130                suit, including prior art and prosecution.
                         Telephone: (858) 720-9431
Zimmerman, Jean-         Zimmerman & Levi LLP               Partner, Zimmerman & Levi LLP.            Has
Marc                     226 St. Paul Street                knowledge of topics relevant to some or all of
                         Westfield, NJ 07090                the patents-in-suit, including prior art and
                         Telephone: (908) 654-8000          prosecution.

III.    Disclosure Pursuant to Fed. R. Civ. P. 26(a)(1)(B).

        The business records of Worlds are kept on Worlds’ servers in Minnesota and by Worlds’

employees and contractors in Massachusetts, California, and Washington. To the extent the

records have been located and collected, they are presently located at or are en route to the

Houston office of Susman Godfrey LLP. Documents, electronically stored information, and

tangible things that are in possession, custody, or control of Worlds and that may be used to

support Worlds’ claims or defenses include:

        1.         The patents-in-suit, as well as any and all continuing-in-part patent applications

                   and/or claims owned by Worlds, and materials submitted to the United States

                   Patent and Trademark Office in connection with the applications for these patents;

        2.         Documents relating to the conception and reduction to practice of the inventions

                   disclosed in the patents-in-suit;


                                                       3
2344056v2/013049
        Case 1:12-cv-10576-DJC Document 384-10 Filed 07/06/21 Page 5 of 7




        3.         Documents relating to the acquisition, ownership, or assignment of the patents-in-

                   suit;

        4.         Documents describing the design and operation of Worlds’ products;

        5.         Documents concerning the validity of the patents-in-suit;

        6.         Pleadings and other files from this litigation;

        7.         Worlds’ customer and licensing records; and

        8.         Documents, correspondence, and information provided by Worlds’ to some or all

                   Defendants.

        Worlds is in the process of collecting documents and will produce or describe documents

or things, subject to objections and assertions of privilege, at a time and place convenient to the

parties. Worlds will produce documents that contain confidential information only after entry of

a protective order. To the extent that any of the documents contain third-party confidential

information, Worlds will require such party’s consent before producing these documents. If such

consent is not seasonably received, Worlds will notify Activision.

        Worlds’ investigation concerning this case is ongoing, and Worlds reserves the right to

supplement this list of documents, electronically stored information, and tangible things based on

information developed in the course of this lawsuit through discovery or additional factual

investigation.

IV.     Disclosure Pursuant to Fed. R. Civ. P. 26(a)(1)(C).

        In addition to seeking a permanent injunction, Worlds seeks compensatory damages in an

amount not less than a reasonable royalty extending over the life of Worlds’ patents, on all

products that infringe its patents.        Because this is an exceptional case, Worlds also seeks

reasonable and necessary attorney’s fees. Because Defendants’ conduct was and continues to be

willful, Worlds seeks treble damages. To the extent allowable by law, Worlds seeks attorney’s

                                                     4
2344056v2/013049
        Case 1:12-cv-10576-DJC Document 384-10 Filed 07/06/21 Page 6 of 7




fees, costs, expenses, and pre- and post-judgment interest on these claims, and such other relief

as the Court may deem appropriate either at law or in equity.

        Worlds has not yet obtained discovery sufficient to permit it to compute the extent of

damages it has suffered as a result of Defendants’ infringement. Worlds anticipates retaining

experts to assist it in calculating the losses described above, and any other or different losses that

may be identified through further analysis of the facts and claims in this litigation. Worlds will

produce the results of that expert analysis in accord with the pretrial schedule established by the

Court. Worlds will also make available for inspection and copying as required under Rule 34,

the documents or other evidentiary material, not privileged or protected from disclosure, which

have not been produced at that time and on which such computation is based, including materials

bearing on the nature and extent of injuries suffered.

V.      Disclosure Pursuant to Fed. R. Civ. P. 26(a)(1)(D).

        Not applicable.



DATED: August 17, 2012                         Respectfully submitted,

                                               SUSMAN GODFREY L.L.P.

WORLDS, INC.

                                               By its attorneys,

                                                /s/ Ryan Caughey__________
                                               Max L. Tribble (admitted pro hac vice)
                                               Brian D. Melton (admitted pro hac vice)
                                               Joseph S. Grinstein (admitted pro hac vice)
                                               Sandeep Seth (admitted pro hac vice)
                                               Ryan Caughey (admitted pro hac vice)
                                               SUSMAN GODFREY L.L.P.
                                               1000 Louisiana, Suite 5100
                                               Houston, TX 77002-5096
                                               T: (713) 651-9366
                                               F: (713) 654-6666

                                                  5
2344056v2/013049
        Case 1:12-cv-10576-DJC Document 384-10 Filed 07/06/21 Page 7 of 7




                                           mtribble@susmangodfrey.com
                                           bmelton@susmangodfre.com
                                           jgrinstein@susmangodfrey.com
                                           sseth@susmangodfrey.com
                                           rcaughey@susmangodfrey.com


                                           Joel R. Leeman (BBO # 292070)
                                           Jack C. Schecter (BBO # 652349)
                                           SUNSTEIN KANN MURPHY
                                               & TIMBERS LLP
                                           125 Summer Street
                                           Boston, MA 02110-1618
                                           T: (617) 443-9292
                                           F: (617) 443-0004
                                           jleeman@sunsteinlaw.com
                                           jschecter@sunsteinlaw.com


                                    Certificate of Service


        I hereby certify that a true copy of the above document was served upon Defendants’

counsel of record by email on August 17, 2012.



                                           /s/ Ryan V. Caughey
                                           Ryan V. Caughey




                                                 6
2344056v2/013049
